           Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    Anne M. Papa,                                     CIVIL ACTION NO. 21-77

                  Plaintiff,

                                v.

    Neshannock VFD,
    Neshannock VFD Board,
    Chief John DiCola,
    Deputy Bradley Shaffer,
    Deputy Brian Melcer,
    Justin Aller,

                  Defendants.


                                             OPINION

      This case arises from the termination of plaintiff Anne M. Papa (“Papa”) as a member of a

volunteer fire department (“VFD”). The lawsuit was originally filed in the Court of Common

Pleas of Lawrence County, Pennsylvania, and removed to this court (ECF No. 1). Now pending

are renewed motions to dismiss the amended complaint (ECF Nos. 12, 20) filed on behalf of all

defendants.



Factual 1 and Procedural Background

         Papa applied for membership in the Neshannock VFD in 2016, when she was a student at

Westminster College. She graduated at the top of her class in firefighting training, was certified

as a Firefighter One by the Commonwealth of Pennsylvania, and achieved full membership in

1
 The factual background is taken from the amended complaint and the factual allegations in the amended
complaint are regarded as true for purposes of resolving a motion to dismiss. Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555-56 (2007).
                                                  1
         Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 2 of 11




the Neshannock VFD. The membership of the Neshannock VFD is overwhelmingly male. Papa

alleges that several male members of the Neshannock VFD resented that an enthusiastic female

was showing them up. She believes that defendants formed a plan to force her out.

       In January 2020, defendant Justin Aller (“Aller”) reported that Papa cut her own leg so

that she could practice doing sutures. Deputy Shaffer authored a memo to the Neshannock VFD

Board mischaracterizing Papa’s actions. Papa contends that the January 2020 accusation was

false and motivated by sex-based animus; she avers that she accidentally was cut earlier that

evening and provided self-care based upon her experience as a licensed EMT. Papa was not

directly informed about the allegation, but learned that her membership would be terminated

without a hearing. Papa confronted the allegations through counsel. In February 2021, the

Neshannock VFD issued a letter to Papa indicating that her “recent activity” was detrimental to

the health and safety of others and herself. Papa believed that the incident had been resolved and

continued her volunteer duties.

       On July 20, 2020, at 1:00 a.m., Papa was seen on surveillance cameras removing a Self-

Contained Breathing Apparatus from the station. Plaintiff was terminated from her membership

in the Neshannock VFD on July 27, 2020, after a special meeting. Papa contends that borrowing

equipment was a common occurrence, she made no effort to hide her activity, and the incident

was used as a pretext to terminate her membership due to sex-based animus and in retaliation for

standing up to the Neshannock VFD after the January 2020 incident. She alleges that she was

terminated without a hearing or opportunity to tell her side of the story, and the termination

impacts her career objective to become a professional firefighter. Papa believes that false and

misleading allegations against her were widely published to the Neshannock VFD membership

and the local community.



                                                 2
           Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 3 of 11




       Defendants filed a motion to dismiss the original complaint, which plaintiff mooted by

filing an amended complaint (ECF No. 9), which is the operative pleading. In the amended

complaint, Papa asserts three § 1983 claims and eight pendant state law claims, as follows:

       Count 1: § 1983, deprivation of liberty interest;
       Count 2: § 1983, Equal Protection based on sex;
       Count 3: § 1983, denial of due process;
       Count 4: PHRA sex discrimination;
       Count 5: breach of contract/duty of good faith;
       Count 6: retaliatory discharge against public policy;
       Count 7: quasi contract, unjust enrichment, promissory estoppel;
       Count 8: false light and invasion of privacy;
       Count 9: defamation, libel and slander;
       Count 10: negligent or intention infliction of emotional distress; and
       Count 11: fraud (vs. Aller and Shaffer only).

Each of the claims (except Count 11) are asserted against all six named defendants. Often, Papa

fails to allege specific facts about the conduct of each named defendant. She seeks in excess of

$900,000 in compensatory damages, plus punitive damages, interest, costs, attorney fees and

reinstatement to active membership in the Neshannock VFD (ECF No. 9 at 13, 31).

       Defendants Neshannock VFD, Neshannock VFD Board, Chief John DiCola, Deputy

Shaffer and Deputy Brian Melcer renewed their motion to dismiss the amended complaint (ECF

No. 12). Defendant Aller, a fellow volunteer firefighter, filed a separate motion to dismiss (ECF

No. 20).    Defendants seek dismissal of all claims and attached numerous exhibits to their

motions.

       On April 7, 2021, the court issued an order to show cause why the § 1983 claims should

not be dismissed for failure to plead “state action” and the remaining state law claims remanded

to the state court (ECF No. 22). In particular, the court instructed the parties to address decisions

“which appear to indicate that the internal disciplinary decisions of a private organization such as

Neshannock VFD do not constitute state action even if the organization itself is heavily involved



                                                 3
          Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 4 of 11




in a state function.” Id. at 2.

        Defendants’ response to the show cause order asserted that the § 1983 claims should be

dismissed with prejudice for failure to plead state action (ECF No. 23). Defendants, however,

urged this court to retain supplemental jurisdiction over the state law claims.

        Plaintiff’s response to the show cause order (ECF No. 24) contended that the § 1983

claims should not be dismissed. Papa recognized that a private actor can only be held liable

under § 1983 when its conduct can be “fairly attributable to the State.” Rendell-Baker v. Kohn,

457 U.S. 830, 838 (1982). Papa argued that the Neshannock VFD’s conduct is fairly attributable

to the state because, as a volunteer fire department, it performs a traditional function of

government.      Plaintiff acknowledged decisions in which termination of membership in a

volunteer fire department was held not to implicate state action. (ECF No. 24 at 2) (“See

Dufresne v. Camden-Wyoming Fire Co. Inc., No. CV K19C-03-008 NEP, 2020 WL 2125797, at

*6 (Del. Super. Ct. May 5, 2020) (termination of volunteer firefighter’s membership did not

implicate state action); Ehart v. Odessa Fire Co., No. CIV.02-1618-SLR, 2005 WL 348311, at

*3 (D. Del. Feb. 2, 2005) (dismissing § 1983 claims arising from termination of a firefighter’s

membership)”). The motions to dismiss are now ripe for decision.



Legal Analysis

    A. Federal Question Claims

        The court will first address the § 1983 claims, because those claims provide the only

basis for this court’s removal jurisdiction. To prevail on her § 1983 claims, Papa must plead: (1)

she has been deprived of a right, privilege or immunity secured by the Constitution or laws of the

United States; and (2) the conduct complained of was committed by a person acting under the



                                                 4
            Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 5 of 11




color of state law. 42 U.S.C. § 1983.

        The § 1983 statutory requirement of action “under color of state law” is identical to the

“state action” requirement of the Fourteenth Amendment. Lugar v. Edmondson Oil Co., 457

U.S. 922, 929 (1982). The “state action” requirement “reflects judicial recognition of the fact

that ‘most rights secured by the Constitution are protected only against infringement by

governments.’” Id. at 936 (1982) (quoting Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 156

(1978)). “This fundamental limitation on the scope of constitutional guarantees ‘preserves an

area of individual freedom by limiting the reach of federal law’ and ‘avoids imposing on the

State, its agencies or officials, responsibility for conduct for which they cannot fairly be

blamed.’” Edmonson v. Leesville Concrete Co., 500 U.S. 614, 619 (1991) (quoting Lugar, 457

U.S. at 936–37).

        On the other hand, private entities may sometimes be viewed as acting under color of

state law – in other words, their conduct may implicate state action -- because the Constitution

“constrains governmental action by whatever instruments or in whatever modes that action may

be taken.” Lebron v. Nat'l R.R. Passenger Corp., 513 U.S. 374, 392 (1995). The Supreme Court

has employed various approaches to determine whether a private entity is engaged in state

action. 2 The line is not always clear.

        To state a valid § 1983 claim, a plaintiff must plead with plausibility that the conduct

being challenged in the case was under the color of state law, i.e., constituted “state action.” 42


        2
           The Third Circuit Court of Appeals has articulated the three “broad tests generated by Supreme
Court jurisprudence to determine when state action exists” in a context involving a private entity or actor:
(1) “whether the private entity has exercised powers that are traditionally the exclusive prerogative of the
state”; (2) “whether the private party has acted with the help of or in concert with state officials”; and (3)
“whether the [s]tate has so far insinuated itself into a position of interdependence with the acting party
that it must be recognized as a joint participant in the challenged activity.” Kach, 589 F.3d at 646. Under
any test, the inquiry is fact specific. Id.


                                                      5
         Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 6 of 11




U.S.C. § 1983. In Kach v. Hose, the United States Court of Appeals for the Third Circuit

described the requirement that the private entities’ specific conduct must constitute “state action”

for a § 1983 claim as follows:

       “state action will be found if there is a sufficiently close nexus between the state
       and the challenged action of the regulated entity so that the action may be fairly
       treated as that of the State itself.” Boyle v. Governor's Veterans Outreach &
       Assistance Ctr., 925 F.2d 71, 76 (3d Cir. 1991) (emphasis in original and internal
       quotation marks and citation omitted). “[T]he purpose of this requirement is ‘to
       assure that constitutional standards are invoked only when it can be said that the
       State is responsible for the specific conduct of which the plaintiff complains.’” Id.

Kach, 589 F.3d 626, 648 (3d Cir. 2009) (emphasis in original). The “focus of our inquiry is not

on whether the state exercises control over a putative state actor as a general matter, but whether

the state has exercised control over the particular conduct that gave rise to the plaintiff's alleged

constitutional deprivation.” Id. at 649. The court emphasized: “the private conduct is fairly

attributable only when the state has had some affirmative role, albeit one of encouragement short

of compulsion, in the particular conduct underlying a claimant's civil rights grievance.” Id.

(emphasis in original). “In other words, the government must be responsible for the specific

conduct of which the plaintiff complains.” Borrell v. Bloomsburg Univ., 870 F.3d 154, 160 (3d

Cir. 2017).

       Acts of private contractors do not become “state action” simply because the private entity

is performing a public contract. Kach, 589 F.3d at 648. The actual conduct that forms the basis

for the claim must be “fairly attributable to the State.” Rendell-Baker, 457 U.S. at 838. In

Rendell-Baker, the Supreme Court explained: “[A] State normally can be held responsible for a

private decision only when it has exercised coercive power or has provided such significant

encouragement, either overt or covert, that the choice must in law be deemed to be that of the

State.” Rendell-Baker, 457 U.S. at 840. The Supreme Court emphasized that acts of private



                                                 6
         Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 7 of 11




contractors “do not become acts of the government by reason of their significant or even total

engagement in performing public contracts.”          Id. at 841.   The Court explained that the

employment “relationship between the school and its teachers and counselors is not changed

because the State pays the tuition of the students.” Id. A private school, even though its income

was derived primarily from public sources and it was regulated by public authorities, was not

acting under color of state law when it discharged employees. Id.

       In Rendell-Baker, the Supreme Court held there was no “state action” because “the

decisions to discharge the petitioners were not compelled or even influenced by any state

regulation.” Id.; see id. at 843 (White, J., concurring) (“the critical factor is the absence of any

allegation that the employment decision was itself based upon some rule of conduct or policy put

forth by the State.”). Accord Blum v. Yaretsky, 457 U.S. 991 (1982) (state’s funding and

extensive regulation of nursing homes did not make patient discharge decisions of physicians

and nursing home administrators acts of the state). In Rendell-Baker, the Court recognized that

the discharged employees may be able to pursue claims for employment discrimination under

Title VII, but could not succeed under § 1983. 457 U.S. at 837. In sum, the personnel and

membership decisions of private, volunteer organizations such as Neshannock VFD generally do

not implicate state action.

       These legal principles have been applied in the specific context of termination of a

volunteer’s membership in a VFD. In Dufresne, the court concluded there was no “state action”

because allegations about termination of a volunteer firefighter’s membership and defamation

were not related to the public function of firefighting, rejected the plaintiff’s request to take

discovery, and granted a motion to dismiss the § 1983 claims. Dufresne, 2020 WL 2125797 at

*13. In Ehart, after discussing Rendell-Baker, the court concluded that a volunteer firefighter



                                                 7
         Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 8 of 11




failed to establish that defendants acted under color of state law in terminating his membership.

Ehart, 2005 WL 348311 at *3; accord Ponsford v. Mercyhurst Univ., No. CV 19-217, 2020 WL

1049180, at *3 (W.D. Pa. Mar. 4, 2020) (dismissing § 1983 claims) (“the state, even if arguably

involved in Defendant's day-to-day operation, played absolutely no role in her termination.”).

        It is not sufficient to argue that an entity, such as the Neshannock VFD, is performing a

public function in a general sense. (See Plaintiff’s Response, ECF No. 24 at 2, citing Edmonson,

500 U.S. at 624). 3 Instead, a plaintiff’s factual allegations must be sufficient for the court to

infer plausibly that the specific conduct at issue in the litigation is fairly attributable to the state.

Rendell-Baker, 457 U.S. at 841; Kach, 589 F.3d at 649. Even though the court quoted Kach in

the show cause order about the need to show how the specific conduct at issue constitutes state

action, Papa did not address that precedential decision in her response.

        The decisions cited by Papa or located in the court’s independent research with respect to

volunteer fire companies are not to the contrary. In Mark v. Borough of Hatboro, 51 F.3d 1137,

1142 (3d Cir. 1995), the court noted that Pennsylvania VFDs are usually deemed to be state

actors as a factual matter, but the specific conduct at issue in Mark involved a citizen whose

house was burned down by a firefighter, not an internal membership issue. In Versarge v.

Township of Clinton, 984 F.2d 1359, 1361, 1363 (3d Cir. 1993), the dispute involved a

firefighter acting in his capacity as director of a Homeowners Association. The Third Circuit

Court of Appeals assumed, without deciding, that the VFD engaged in the requisite state action

and dismissed the § 1983 claims on the merits. In Dunkel v. Mt. Carbon/North Manheim Fire

Co., 970 F. Supp.2d 374, 379 (M.D. Pa. 2013), the parties did not contest whether the VFD was


3
 The Supreme Court stated in Edmonson that “[i]f a government confers on a private body the power to
choose the government's employees or officials, the private body will be bound by the constitutional
mandate of race neutrality.” 500 U.S. at 625. There is no allegation in this case that Pennsylvania
conferred on the Neshannock VFD the power to choose the government’s employees.
                                                   8
         Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 9 of 11




acting under color of state law. In Erdley v. William Cameron Engine Co., No. 17-2068, 2018

WL 4354470 (M.D. Pa. Sept. 12, 2018), the court did not analyze whether the VFD engaged in

state action in terminating a professional EMT.

       In this case, Papa failed to allege any plausible basis for “state action” with respect to the

conduct at issue in the amended complaint. The actions of which she complains occurred within

the scope of her membership obligations in the Neshannock VFD. The crux of her § 1983 claims

is that the Neshannock VFD’s internal disciplinary procedures were improper. As the Supreme

Court made clear in Rendell-Baker, internal disciplinary decisions of a private volunteer

organization do not become state action -- even if the organization itself is heavily involved in a

state function.

       The court concludes that the § 1983 claims are subject to dismissal at this stage of the

case. See Groman v. Township of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995) (“The color of

state law element is a threshold issue; there is no liability under § 1983 for those not acting under

color of law.”) (citing Versarge, 984 F.2d at 1363); Showell v. Acorn Hous. Corp. of Conn., No.

CIV. A. 97-1200, 1997 WL 597897, at *4 (E.D. Pa. Sept. 17, 1997) (dismissal is proper under

Rule 12(b)(6) where § 1983 complaint did not allege that a government entity participated even

minimally in a private actor’s decision to terminate plaintiff's employment) (citations omitted);

Schneider v. Arc Of Montgomery Cty., 497 F. Supp. 2d 651, 659 (E.D. Pa. 2007) (“Numerous

courts, including this Court, have granted motions to dismiss section 1983 actions because the

defendants were not state actors.”) (citations omitted). Based upon the factual allegations in the

amended complaint and drawing all reasonable inferences in favor of Papa, the court does not

perceive any plausible state involvement in the Neshannock VFD’s internal decision to terminate

Papa’s membership. Papa does not allege that the membership decision was based upon some



                                                  9
        Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 10 of 11




regulation, rule of conduct or policy put forth by Pennsylvania. Viewing the allegations of the

amended complaint and all reasonable inferences therefrom in the light most favorable to Papa,

her membership termination is not fairly attributable to the state. The § 1983 claims must be

dismissed.

       The court concludes that Papa will not be granted leave to amend. Pro se plaintiffs

should be given an opportunity to file an amended complaint, even if they do not seek leave to

amend, unless amendment would be inequitable or futile. Phillips v. Cnty. of Allegheny, 515 F.3d

224, 245 (3d Cir. 2008). On the other hand, complaints that set forth facts which affirmatively

demonstrate there is no right to recover are properly dismissed without leave to amend. Dooley v.

Wetzel, 957 F.3d 366, 376 (3d Cir. 2020) (citing Grayson v. Mayview State Hospital, 293 F.3d

103, 106 (3d Cir. 2002)). Papa is represented by counsel and already amended her complaint

once, in response to defendants’ initial motion to dismiss. Papa did not seek leave to amend the

complaint again after defendants’ renewed motions to dismiss or the court’s show cause order

and did not point to any additional facts in her response. As explained above, the facts set forth

in the amended complaint affirmatively demonstrate that her § 1983 claims are not plausible. In

sum, the court concludes that amendment would be inequitable and futile.



   B. Pendent State Law Claims

       If a federal district court dismisses all claims over which it had original jurisdiction, the

court may decline to exercise supplemental jurisdiction over the remaining state law claims. 28

U.S.C. § 1367(c)(3). The decision to exercise supplemental jurisdiction is discretionary. Kach,

589 F.3d at 650. The decision should be based on “the values of judicial economy, convenience,

fairness, and comity.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). Ordinarily,



                                                10
        Case 2:21-cv-00077-JFC Document 25 Filed 05/18/21 Page 11 of 11




when all federal law claims have been dismissed, the balance of these factors weighs in favor of

resolving the remaining state law claims in the state court. Id.

   The balance of factors in this case weighs heavily in favor of declining to exercise

jurisdiction over the remaining state law claims. In particular, the court notes that Papa

commenced this case in state court, the claims that provided the basis for removal jurisdiction are

now dismissed, and the litigation remains in its earliest stages.



Conclusion

   Defendants’ motions to dismiss (ECF Nos. 12, 20) will be GRANTED in part. The § 1983

claims will be dismissed with prejudice. The court declines to exercise supplemental jurisdiction

over the pendent state law claims. The clerk shall REMAND this case FORTHWITH to the

Court of Common Pleas of Lawrence County, Pennsylvania.

   An appropriate Order follows.

Dated: May 18, 2021                           BY THE COURT:

                                              s/ Joy Flowers Conti
                                              Joy Flowers Conti
                                              Senior United States District Judge




                                                 11
